DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 11/12/2021.
Claims 1, 2, 5, 6, 9 and 10 have been amended.
Claims 1-12 are allowed.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole. The closest prior art cited by the examiner is Ren et al. (PG Pub. 2015/0,149,814 A1) [hereafter Ren].  Ren teaches detecting application and/or virtual machine failures in a cloud environment and providing recovery of the detected application/virtual machines.  Ren, nor any other references cited by the examiner, however, fail to disclose “wherein the system provides a fault tolerance and resiliency framework that includes a device inventory database and a device failure handler and that monitors the network devices, and if a failure or error associated with a network device is determined, attempts recovery operations on the network device, to restore the cloud network to an original capacity or state; wherein in response to the fault tolerance and resiliency framework determining within the network 

Claims 5 and 9 are a method claim and a computer readable storage medium claim reciting similar limitations of the system claim 1 found allowable by the examiner and are allowable for the same reasons. 

Claims 2-4, 6-8 and 10-12 depend either directly or indirectly on claim 1, 5 or 9 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892
PG Pub. 2020/0,104,161 A1 discloses detecting failure of one or more virtual computing environments and migrating workloads.
PG Pub. 2014/0,040,671 A1 discloses detecting failures of members in a cluster and reconfiguring cluster memberships with the remaining nodes.
US Pat. 7,788,522 B1 discloses receiving health status of cluster members to determine the member failure and updating the cluster views.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        December 18, 2021